

114 HR 6057 IH: Stop the Spread of Invasive Mussels Act of 2020
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6057IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mr. McAdams (for himself and Mr. Tipton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent the spread of aquatic invasive species in western waters, and for other purposes.1.Short titleThis Act may be cited as the Stop the Spread of Invasive Mussels Act of 2020.2.Bureau of Reclamation assistance(a)DefinitionsIn this section:(1)Aquatic invasive speciesThe term aquatic invasive species has the meaning given the term aquatic nuisance species in section 1003 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702).(2)Reclamation StateThe term reclamation State has the meaning given the term in section 4014 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322).(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.(b)Watercraft inspection in reclamation statesThe Secretary shall provide financial assistance to a reclamation State to prevent the spread of aquatic invasive species into and out of reservoirs operated and maintained by the Secretary, including financial assistance to purchase, establish, operate, or maintain a watercraft inspection and decontamination station that has the highest likelihood of preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary, if the Secretary determines that the financial assistance is—(1)necessary; and(2)in the interests of the United States.(c)Cost shareThe non-Federal share of the cost of purchasing, establishing, operating, and maintaining a watercraft inspection and decontamination station (including a non-Federal watercraft inspection and decontamination station) under subsection (b), including personnel costs, shall be—(1)not less than 50 percent; and(2)provided by the reclamation State, or a unit of local government in the reclamation State, in which the watercraft inspection and decontamination station or other project is located.(d)PriorityIn providing financial assistance to a reclamation State under subsection (b), the Secretary shall give priority to a project that—(1)would prevent the spread of an aquatic invasive species to waters under the jurisdiction of the Secretary, including an irrigation, reclamation, or other water project; and(2)aligns with—(A)priorities of the reclamation State; and(B)the document submitted to the Aquatic Nuisance Species Task Force entitled Quagga-Zebra Mussel Action Plan for Western U.S. Waters and dated February 2010.(e)CoordinationIn carrying out this section, the Secretary shall consult and coordinate with—(1)each of the reclamation States;(2)affected Indian Tribes; and(3)the heads of appropriate Federal agencies.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for fiscal year 2020 and each fiscal year thereafter.3.Watercraft inspection and decontamination authority(a)Mandatory inspection and decontamination(1)Definition of task force agencyIn this subsection, the term task force agency means any Federal agency the head of which is a member of the Aquatic Nuisance Species Task Force under section 1201(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(b)).(2)Mandatory inspection and decontaminationTo limit the movement of aquatic invasive species (as defined in section 2(a)) into or out of the waters of the United States, each task force agency may, as appropriate and in consultation with State wildlife management agencies—(A)conduct mandatory inspections and decontamination of watercraft; and(B)if necessary, impound, quarantine, or otherwise prevent entry of a watercraft.(b)Aquatic Nuisance Species Task ForceSection 1201(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(b)) is amended—(1)in paragraph (6), by striking and at the end;(2)by redesignating paragraph (7) as paragraph (10); and(3)by inserting after paragraph (6) the following:(7)the Director of the National Park Service;(8)the Director of the Bureau of Land Management;(9)the Commissioner of Reclamation; and.(c)Aquatic nuisance species programSection 1202 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is amended—(1)in subsection (b)—(A)in paragraph (5), by striking and at the end;(B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(7)not later than 90 days after the date of enactment of the Stop the Spread of Invasive Mussels Act of 2020, recommend legislative or regulatory changes to eliminate remaining gaps in authorities between members of the Task Force to effectively manage and control the movement of aquatic nuisance species into or out of waters of the United States.; and(2)in subsection (e)—(A)in paragraph (1)—(i)in the first sentence, by inserting , economy, infrastructure, after environment; and(ii)in the second sentence, by inserting (including through the use of watercraft inspection and decontamination stations) after aquatic nuisance species; and(B)in paragraph (2), in the second sentence, by inserting infrastructure, and the after ecosystems,.4.Technical correctionsSection 104(d) of the River and Harbor Act of 1958 (33 U.S.C. 610(d)) is amended—(1)in the subsection heading, by inserting and Decontamination after Inspection;(2)in paragraph (1)—(A)in subparagraph (A)—(i)in the subparagraph heading, by inserting and decontamination after inspection; and(ii)in clause (iii), by striking Arizona and inserting Arkansas; and(B)by striking subparagraph (B) and inserting the following:(B)LocationsThe Secretary shall place watercraft inspection and decontamination stations under subparagraph (A) at locations with the highest likelihood of preventing the spread of aquatic invasive species into and out of waters of the United States, as determined by the Secretary in consultation with the Governors and entities described in paragraph (3).; and(3)by striking watercraft inspection stations each place it appears and inserting watercraft inspection and decontamination stations.